DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.  The arguments are presented that the previous arguments regarding the combination of Weerts and Plies are not attacking references individually.  These arguments are not found persuasive due to the fact that Piles is not relied upon for orientation and only when considered individually and not in the current combination of Weerts and Plies would have diagonal ribs.  The arguments are presented that Plies would not teach longitudinal ribs and perpendicular cross ribs.  These arguments are not found persuasive due to the fact that Piles is only relied upon for teaching the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 8, 12, 15-16, 22, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weerts et al (US 2002/0004166 A1, hereafter Weerts) in view of Pleis (US 1,362,737, hereafter Pleis), in view of Zucker (US 2003/0054233 A1, hereafter Zucker), and further in view of Osei-Gyimah (US 4,745,134, hereafter Osei-Gyimah).
With regard to claims 4, 15-16, and 22, Weerts teaches a lead acid battery comprising a  separator having a front face and a reverse face [0001, 0018], the separator consisting of: 
a microporous polyethylene membrane having a backweb with integral ribs, wherein said ribs consist of integral longitudinal ribs on the front face (longitudinal major and mini ribs 20 and 30) and integral negative cross ribs on the reverse face (micro ribs 40) [0018-0019, 0021, 0031, 0035]; 
Weerts teaches (oxidation resistant materials such as polyethylene) [0035] but does not explicitly disclose that the oxidation resistance is greater than 50% of original 
Weerts teaches that the micro ribs may be disposed at an angle [0031] but does not explicitly teach that they are perpendicular to the longitudinal ribs.  However, in the same field of endeavor Pleis teaches the use of ribs at right angles on opposite faces of a separator [col. 1 line 45-col. 2 line 2, fig. 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the perpendicular orientation of Pleis with the micro ribs of Weerts for the benefits of resisting breakage of the ribs and making the separator strong and light [Pleis col. 1 line 45-col. 2 line 2].
Weerts teaches the use of a microporous polyethylene material [0035] but does not explicitly teach the use of a microporous silica filled polyethylene membrane. However in the same field of endeavor Zucker teaches the use of a microporous silica filled polyethylene membrane as a battery separator membrane [0063].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the microporous silica filled polyethylene membrane of Zucker with the separator of Weerts for the benefit of good oxygen and ion transfer properties [Zucker 0060].

However, in the same field of endeavor (separator resins) Osei-Gyimah teaches a separator material with a Total Organic Carbon value less than 70 ppm (less than 70ppm total organic carbon) [col. 6, lines 30-35] and less than 25 ppm (results of analysis were less than 25 ppm for total organic carbon) [col. 6, lines 12-16]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to have a Total Organic Carbon value less than 75 ppm or less than 50 ppm based on the teachings of Osei-Gyimah in order enable a material with a higher hydrolytic stability [Osei-Gyimah, col. 6, lines 10-16].
With regard to claim 8, Weerts and Zucker teach the separator of claim 6 further having a preferred stiffness level (optimized rib spacing to strengthen separator) [0010, 0028-0029]. Choosing a stiffness level greater than 20 mN represents the optimization of a variable and would be obvious to one of ordinary skill in the art.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to have a stiffness level greater than 20 mN in order to create a durable, stiff, separation membrane.
With regard to claim 12, Weerts teaches in a lead acid battery, the improvement comprising the separator of claim 4 (separator for use in a lead-acid battery) [0001, 0010].
With regard to claim 37, Weerts does not explicitly teach the use of a fibrous layer.  However, in the same field of endeavor, Zucker teaches the use of fibrous layers .

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weerts, Pleis, Zucker, and Osei-Gmiyah as applied to claims 4, 8, 12, 15-16, 22, and 37 above, and further in view of Hottori et al. (US 6,492,059 B1, hereafter Hottori).
With regard to claim 13, Weerts teaches the improvement comprising the lead acid battery of claim 12, but does not explicitly disclose that it is located within a vehicle. However, in the same field of endeavor, Hottori teaches a lead-acid battery separator for use in a car or electric vehicle [col. 3, lines 4-12]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the lead-acid battery separator of Weerts in a battery for the car or electric vehicle of Hottori for the benefit of powering motors or accessories within the vehicle.

Claims 17, 18, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weerts, Pleis, Zucker, and Osei-Gyimah as applied to claims 4, 8, 12, 15-16, 22, and 37 above, and further in view of Rajaram et al (US 2011/0287324 A1, hereafter Rajaram).
With regard to claim 17, Weerts and Osei-Gyimah do not explicitly teach basis weight.  However, in the same field of endeavor, Rajaram teaches the use of a lead acid battery separator with a grammage (basis weight) of 15 gsm to 100 gsm (which falls 
With regard to claims 18 and 23, Weerts and Osei-Gyimah do not explicitly teach the claimed thickness.  However in the same field of endeavor, Rajaram teaches the use of a lead acid battery separator with a thickness of 100 microns or greater (which falls overlaps and obviates the claimed range) [0058].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the thickness of Rajaram with the separator of Weerts since it is known to be effective in a lead acid battery [0002, 0058].  Furthermore adjusting the thickness of the separator of Weerts would only require a change in size which would be an obvious modification to one of ordinary skill in the art.  See MPEP 2144.04 IV.

Claims 24, 25, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weerts, Pleis, Zucker, and Osei-Gyimah as applied to claims 4, 8, 12, 15-16, 22, and 37 above, and further in view of Rajaram.
With regard to claims 24, 25, 38, and 40, Weerts and Zucker teach the separator of claims 4 and 19 but do not explicitly teach the claimed thickness.  However in the same field of endeavor, Rajaram teaches the use of a lead acid battery separator with a thickness of 100 microns or greater (which falls overlaps and obviates the claimed range) [0058].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the thickness of Rajaram with the separator of modified 
With regard to claim 39, Weerts and Zucker teach the separator of claims 25, 25, 38, and 40 but do not explicitly teach the claimed resistance.  However, Zucker teaches a substantially similar material (a microporous silica filled polyethylene membrane as a battery separator membrane) [0063] and further teaches minimizing separator resistance to allow for high power battery performance [0060].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the microporous silica filled polyethylene membrane of Zucker with the separator of Weerts for the benefit of good oxygen and ion transfer properties [Zucker 0060] and if the material of Zucker did not inherently exhibit the claimed resistance it would have been obvious to one of ordinary skill in the art to optimize for a low resistance for the benefit of improved high power performance [Zucker 0060]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724